Case: 2:19-cv-02237-MHW-EPD Doc #: 32 Filed: 12/20/19 Page: 1 of 3 PAGEID #: 223



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



Brian Garrett, ef a/.,

             Plaintiffs,                    Lead Action 2:18-CV-692

      V.                                    Judge Michael H. Watson

The Ohio State University,                  Chief Magistrate Judge Deavers

             Defendant.



                                     ORDER

      On March 15, 2019, the Court consolidated Case Nos. 2:18-cv-692 and

2:18-cv-736 during the pendency of mediation because they presented common

questions of law and fact. EOF No. 69, 2:18-cv-692. Pursuant to that Order, the

Court CONSOLIDATES during the pendency of mediation the following cases,

filed after Issuance of the March 15, 2019 Order, with 2:18-cv-692 and 2:18-cv-

736: 2:19-cv-1911, 2:19-cv-2237, 2:19-cv-2429, 2:19-cv-2462, 2:19-cv-3165,

2:19-cv-4397, 2:19-cv-4433, 2:19-cv-4441, 2:19-cv-4624, 2:19-cv-4634, 2:19-cv-

4746, 2:19-cv-4902, 2:19-gv-5272, and 2:19-cv-5418. See Fed. R. Civ. P. 42(a).

      During the period of consolidation, all filings shall be made In Case No.

2:18-cv-692. Additionally, pursuant to the Court's May 24,2019 Opinion and

Order, EOF No. 90, 2:18-cv-692, The Ohio State University shall provide one

representative from Plaintiffs counsel in each of the newly consolidated cases an

unredacted version of the Perkins Coie report for use during the Court-ordered
Case: 2:19-cv-02237-MHW-EPD Doc #: 32 Filed: 12/20/19 Page: 2 of 3 PAGEID #: 224



mediation portion of this judiciai proceeding. The Report shaii be designated

"Highiy Confidential—Attorney's Eyes Only."

      Moreover, counsel in ail cases are DIRECTED to review the Court's Order,

ECF No. 90,2:18-cv-692. As stated therein, the Court believes the best course

of action is to focus efforts at this time on mediation rather than litigation. To that

end, the Court DENIES WITHOUT PREJUDICE the following pending motions:

          •   ECFNo. 100(2:18-cv-692)

          • ECF Nos. 79,"' 101,103 (2:18-CV-736)

The Court discourages the filing of motions unnecessary to the furtherance of

mediation unless and until Judge Barrett informs the Undersigned that mediation

has reached impasse. This approach will conserve the resources of the parties

and the Court.

      Finally, the Court has not granted the Garrett or Snyder-Hill Plaintiffs leave

to further amend their First Amended Complaints and, accordingly, STRIKES the

Amended Complaintsthat were filed without leave of Court in Case Nos. 2:18-cv-

736 (ECF No. 105) and 2:18-cv-692 (ECF No. 126).

      The Clerk is DIRECTED to file this Order in Case Nos. 2:18-cv-692 and

2:18-cv-736 as well as in the cases consolidated therewith by virtue of this Order:

2:19-cv-1911, 2:19-cv-2237, 2:19-cv-2429, 2:19-cv-2462, 2:19-cv-3165, 2:19-cv-

4397, 2:19-cv-4433, 2:19-cv-4441, 2:19-cv-4624, 2;19-cv-4634, 2:19-cv-4746,


^To the extent John Doe 22 seeks to substitute his counsel during the mediation, see
ECF No. 79,2:18-CV-736, that request should be directed to Judge Barrett.

Lead Case No. 2:18-CV-692                                                   Page 2 of 3
Case: 2:19-cv-02237-MHW-EPD Doc #: 32 Filed: 12/20/19 Page: 3 of 3 PAGEID #: 225



2:19-cv-4902, 2:19-cv-5272, and 2:19-cv-5418.

      The Clerk is further DIRECTED to terminate EOF No. EOF No. 100 (2:18-

cv-692) and EOF Nos. 79,101,103 (2:18-cv-736).

       IT IS SO ORDERED.



                                  MICHAEL H. WATSON, JUDGE
                                  UNITED STATES DISTRICT COURT




 Lead Case No. 2:18-cv-692                                            Page 3 of 3
